Name: Council Regulation (EEC) No 1750/82 of 30 June 1982 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for the 1982/83 delivery period
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 82 Official Journal of the European Communities No L 193/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1750/82 of 30 June 1982 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for the 1982/83 delivery period ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, an exchange of letters with the relevant ACP States ; whereas it is therefore necessary for the Council to fix the same guaranteed prices for cane sugar originating in the overseas countries and territories concerned, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in accordance with Declaration 2 contained in the Annex to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention ('), the Community guarantees, for cane sugar originating in the overseas countries and territories mentioned in the said Annex, the same treatment as that provided for in the said Protocol ; Whereas Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (2) embodies the application of this prin ­ ciple ; whereas, in accordance with Article 4 (4) of Annex IV to that Decision , the guaranteed price is fixed annually ; Whereas the guaranteed prices valid for the 1982/83 delivery period for cane sugar originating in the ACP States have been fixed by an Agreement in the form of For the delivery period 1 July 1982 to 30 June 1983 the guaranteed price referred to in Article 4 (4) of Annex IV to Decision No 80/ 1186/EEC shall be as follows : (a) for raw sugar : 42-63 ECU per 1 00 kilograms ; (b) for white sugar : 52-62 ECU per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation , unpacked, cif free out European ports of the Community. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1982. For the Council The President Ph. MAYSTADT (') OJ No L 347, 22. 12 . 1980, p . 1 . (2) OJ No L 361 , 31 . 12 . 1980, p . 1 .